DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to specification overcomes previous objections to the specification.
The amendments to claims 2 overcome the previous objections to the claim.
The amendments to claims 12 overcome the 35 USC 112(b) Rejection.
The amendments to claims 10 overcome the 35 USC 101 Rejection.
The amendments do not overcome the previous 35 USC 103 Rejection see Response to Arguments and 35 USC 103 Rejection below.

Response to Arguments
7.	Regarding to rejection under 35 USC 103
Applicant asserts that in Magent reference there is no disclosure referring to the representation of input variables by trees and to a modification of input variables by cutting off levels from the trees. Particularly, the tree shown in Fig. 2 of the reference forms a decision tree for categorizing data records. This tree has nothing to do with a tree to define an input variable used in a data set.


Applicant asserts that the cited paragraph [0021] does not deal with recoding of input variables, but instead discusses removing data if sufficient purity is not achieved.
Examiner respectfully disagrees. The cited paragraph [0021] was used to teach modified trees obtain by cutting off one or more hierarchical levels. Drazin was used to teach recoding of input variables. The claim recites recoding by cutting off “one or more” levels and “substituting leaf nodes” by “nodes in a higher hierarchical level”. Since Drazin removes leaf node, it teaches cutting off “one or more”. Since Drazin compressed the parent node with its children, it teaches the concept of recoding.

Applicant asserts that the combination of Magent and Drazin would result in   pruning/removal of leaves that are determined to be insufficiently pure and/or which do not contain a minimum number of examples. The proposed combination would not result in semantic recoding of ontology elements throughout different hierarchical levels as described and claimed.
Examiner respectfully disagrees. The claim recites recoding by cutting off 'one or more' levels.  Since Drazin removes leaf nodes, it teaches cutting off 'one or more' levels.


	Examiner respectfully disagrees. Paragraph 4634 of Frank teaches a predictor that predicts scores based on a set of users who likely contributed measurements of affective response that were used to generate the scores, and Frank also teaches the predictor utilizes a machine learning algorithm, such as regression model, a support vector for regression, a neural network, or a decision tree. Since the scores in Frank was generate by the predictor which use different machine learning algorithms, it teaches determining prediction quality of a plurality of trained machine learning methods.

	Applicant asserts that pruning such impure branches of Magent (and/or the insufficient leaves of Drazin) would not be the same as creating a modified tree for all modified trees derivable from the tree.
	Examiner respectfully disagrees. The broadest reasonable interpretation of the claim is that the modification is performed by cutting off one or more level.  Drazin teaches modification of 1 level (leaf nodes).

	Applicant’s argument file on 01/07/2022 have been fully considered but are not persuasive.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Magent (US 20100076799), in view of Drazin, et al ("Decision tree analysis using weka." Machine Learning-Project II, University of Miami (2012): 1-3.), and in further view of Frank (US 20160170996).

Regarding claim 1, Magent teaches:
	A method for computer-implemented determination of a data-driven prediction model, comprising the steps of: a) providing digital input data having data sets associated with a plurality of input variables and a number of output variables (Paragraph 0015; otherwise tagging relevant parts of the raw data. Next, at 155, the example procedure may categorize the data.);
(Paragraph 0015; This may include transforming the data to conform to some standard, mining the data for relevant pieces of information, or otherwise tagging relevant parts of the raw data.);
	the semantic representation comprising a plurality of trees, where each tree is assigned to a respective input variable of at least some of the plurality of input variables and where each tree comprises a plurality of nodes representing ontology elements of a knowledge base (Paragraph 0017; according to an example embodiment of the present invention, is to train, test, and validate one or more decision trees. Decision trees are formulated by breaking the record data down with the goal of outcome "purity".);
	the nodes comprising a root node in an uppermost hierarchical level and nodes in one or more hierarchical levels lower than the uppermost hierarchical level (Paragraph 0017; the root of the decision tree may represent the entire data set. The children of the parent (e.g., root) represent record sets split by a criteria (e.g., gender).);
	where each ontology element of a respective node in a hierarchical level is a sub-category of the ontology element of the node in the adjacent higher hierarchical level connected by an edge to the respective node (Paragraph 0020; The partitioning may create two or more child nodes, each with a subset of the data records of the parent node.0024 Each of these child nodes may have a subset of the records associated with the parent node);
	the nodes in the lowest hierarchical level being leaf nodes associated with discrete values of the input variable to which the respective tree is assigned (Paragraph 0017; When no further splitting is required of a node, that node will be a leaf node with no children.);
	to which each tree is assigned by determining a number of modified trees for the respective tree, a modified tree being derived by cutting off one or more hierarchical levels from the respective tree (Paragraph 0021; branches that do not meet some minimum threshold of improved purity must be removed (e.g., "pruned" from the tree). Different decision tree algorithms may perform this "pruning" differently.);
	training a machine learning method for predicting the number of output variables based on the plurality of input variables (Paragraph 0024; At 180 the data is partitioned to train, test, and validate one or more models. The data may be partitioned so the data which is used to train the model is separate from the data used to test and validate the model. This ensures that the model does not simply learn the training data and can provide good solutions for data it has not been trained on. Validation generally includes multiple models to find one or more with a sufficient level of accuracy. At 185, the example procedure may apply the model to working datasets to predict the probability of the relevant event);
	the training being performed based on the data modifications, resulting in several trained machine learning methods (Paragraph 0024; The one or more stored decision trees may be sent to a model constructor/executer 460. The decision tree may have been constructed from historical data to create a model capable of predicting some event.).
But Magent does not explicitly teach recoding the discrete values of the input variable, substituting the leaf nodes of the respective tree by nodes in a higher hierarchical 
	However, Drazin teaches:
recoding the discrete values of the input variable (Section II. PRUNING METHODS; whenever a split is made which yields a child leaf that represents less than a minimum number of examples from the data set, the parent node and its children are compressed into a single node. The step where the parent node and its children are compressed into a single node includes the recoding step.);
thus substituting the leaf nodes of the respective tree by nodes in a higher hierarchical level (Section II. PRUNING METHODS; whenever a split is made which yields a child leaf that represents less than a minimum number of examples from the data set, the parent node and its children are compressed into a single node. The parent node and its children are compressed into a single node means that it substituting nodes in lower lever to higher hierarchical level);
determining a plurality of different data modifications of the input data, each data modification comprising one or more recoded discrete values of one or more input variables (Section II. PRUNING METHODS; whenever a split is made which yields a child leaf that represents less than a minimum number of examples from the data set, the parent node and its children are compressed into a single node. When the parent node and its children are compressed into a single node, it involves combining data from lower nodes to the upper nodes, each data modification comprising one or more recoded discrete values.);
(Section I. INTRODUCTION).
But Magent does not explicitly teach determining the prediction quality of the trained machine learning methods, where the trained machine learning method having the highest prediction quality forms the determined data-driven prediction model.
	However, Frank teaches:
	determining the prediction quality of the trained machine learning methods , where the trained machine learning method having the highest prediction quality forms the determined data-driven prediction model (Paragraph 4634; a predictor that predicts scores based on a set of users who likely contributed measurements of affective response that were used to generate the scores. the predictor utilizes a machine learning algorithm, such as regression model, a support vector for regression, a neural network, or a decision tree. Optionally, {circumflex over (θ)} comprises one or more parameters used by the predictor, which are obtained from running a training procedure on training data comprising one or more scores for experiences. Paragraph 4635; The accuracy of the predictor (referred to herein also as its “predictive power”) may be determined utilizing a test set that includes disclosed scores and information about their corresponding sets of users (users who contributed measurements from which the disclosed scores were computed). Each predicted score may be compared to the corresponding disclosed score in order to obtain a value indicative of the accuracy of the prediction…the more accurate the estimated parameters in {circumflex over (θ)}, the better the performance of the predictor is expected to be.).
Further, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to combine the method of Magent and Frank because the accuracy of the predictor may serve as an indicator of the accuracy of {circumflex over (θ)}, since the more accurate the estimated parameters in {circumflex over (θ)}, the better the performance of the predictor is expected to be (Paragraph 4635).
	
Regarding claim 2, modified Magent teaches the method according to claim 1, and modified Magent also teaches:
	The method according to claim 1, wherein the number of modified trees determined in step b) comprises for each tree all modified trees derivable therefrom by cutting off one or more hierarchical levels (Paragraph 0021; branches that do not meet some minimum threshold of improved purity must be removed (e.g., "pruned" from the tree). Different decision tree algorithms may perform this "pruning" differently.);
	wherein the plurality of data modifications comprises all possible combinations of recoded discrete values (Section II. PRUNING METHODS; whenever a split is made which yields a child leaf that represents less than a minimum number of examples from the data set, the parent node and its children are compressed into a single node. When the parent node and its children are compressed into a single node, it involves combining data from lower nodes to the upper nodes, therefore, the upper node comprises all possible combinations of recoded discrete values).
(Section I. INTRODUCTION).

Regarding Claim 3, modified Magent teaches the method according to claim 1, and Magent also teaches:
	wherein the ontology elements comprise one or more concepts and/or one or more attributes (Paragraph 0017; FIG. 2 illustrates an example of this. Root/parent node 210 may represent the entire data set including all the records. In the example illustration of FIG. 2, the relevant criteria is whether or not a person is at least six feet tall or shorter. As root/parent 210 illustrates, the record set has 100 data points (e.g., 100 people), 20 of which satisfy the relevant criteria (e.g., 20 people greater than six feet tall). Next, the decision tree may split (i.e., partition) the record set into child nodes, based on an attribute. Paragraph 0017 and Figure 2 describe an ontology.).

Regarding Claim 4, modified Magent teaches the method according to claim 1, and Magent also teaches:
	wherein step a) includes a step of an automatic semantic annotation (Paragraph 0015; otherwise tagging relevant parts of the raw data. Next, at 155, the example procedure may categorize the data.).


	wherein step a) includes an inferring step performed by an inference engine in order to derive additional knowledge from the knowledge base, the additional knowledge being included in the semantic representation (Paragraph 0023; this module may extract relevant information from textual narratives, journals, diaries, articles, etc. Once these modules (e.g., 415 and 420) collect the relevant data records, other modules may be used to adjust, standardize, and otherwise prepare the data to be organized in a decision tree.).

Regarding Claim 6, modified Magent teaches the method according to claim 5, and Magent also teaches:
	wherein the inferring step processes a set of rules and/or additional information from one or more data sources (Paragraph 0023; this module may extract relevant information from textual narratives, journals, diaries, articles, etc. Once these modules (e.g., 415 and 420) collect the relevant data records, other modules may be used to adjust, standardize, and otherwise prepare the data to be organized in a decision tree.).

Regarding Claim 7, modified Magent teaches the method according to claim 1, and Magent also teaches:
	wherein the machine learning method is based on a Support Vector Machine and/or a neural network and/or decision trees and/or a regression (Paragraph 0017; according to an example embodiment of the present invention, is to train, test, and validate one or more decision trees.).

Regarding Claim 8, modified Magent teaches the method according to claim 1, and Frank also teaches:
	wherein the prediction quality is determined based on a cross-validated mean square error (Paragraph 3361; Determining significance of results may be done, in some embodiments, utilizing one or more of the following resampling approaches: (1) Estimating the precision of sample statistics (medians, variances, percentiles) by using subsets of available data (jackknifing) or drawing randomly with replacement from a set of data points (bootstrapping); (2) Exchanging labels on data points when performing significance tests (permutation tests, also called exact tests, randomization tests, or re-randomization tests); and (3) Validating models by using random subsets (bootstrapping, cross validation). Paragraph 4635; Optionally, the predictive power may be expressed by various values related to the quality of predictions such as squared error (e.g., average error of a predicted score)).
	Further, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to combine the method of Magent and the method of Frank because it can help reduce the extent of overfitting (Paragraph 4216), and it expressed by various values related to the quality of predictions (Paragraph 4635).


	wherein the input data provided in step a) refer to medical data of a plurality of patients or data of a technical system, where the technical system is a transport system or a part therefrom or an electric power grid or a part therefrom (Paragraph 0011; In the example of predicting hospitalization events, relevant data may include: personal data about the patient's background and health data about the patient's medical history, etc.).

Regarding Claim 10, it is an apparatus claim that corresponding to the method of Claim 1, it is substantially similar to Claim 1 without any further teachings and is rejected in the same manner, the same art and reasoning applying.

Regarding Claim 12, it is a computer program product claim that corresponding to the method of Claim 1. It is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Modified Magent also teaches a computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement a method when the program code is executed on a computer, the method including (Paragraph 0026; The various systems described herein may each include a computer-readable storage component for storing machine-readable instructions for performing the various processes as described and illustrated. The storage component may be any type of machine readable medium (i.e., one capable of being read by a machine) such as hard drive memory, flash memory, floppy disk memory, optically-encoded memory (e.g., a compact disk, DVD-ROM, DVD.+-.R, CD-ROM, CD.+-.R, holographic disk), a thermomechanical memory (e.g., scanning-probe-based data-storage), or any type of machine readable (computer readable) storing medium.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT MINH DANG whose telephone number is (571)272-8665. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.M.D./Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121